NOT FOR PUBLICATION                     FILED
                        UNITED STATES COURT OF APPEALS                   AUG 31 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: BERND SCHAEFERS,                            No.   20-60055

                   Debtor,                         BAP No. 20-1067

------------------------------
                                                   MEMORANDUM*
BERND SCHAEFERS,

                   Appellant,

  v.

BLIZZARD ENERGY, INC.; FRANZISKA
SHEPARD,

                   Appellees.

                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
             Spraker, Gan, and Lafferty III, Bankruptcy Judges, Presiding

                                 Submitted August 30, 2022**


Before: WALLACE, FERNANDEZ, and SILVERMAN, Circuit Judges



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bernd Schaefers appeals pro se from the decision of the Bankruptcy

Appellate Panel that affirmed the denial by the bankruptcy court of his homestead

exemption claim. We have jurisdiction under 28 U.S.C. § 158(d), and we dismiss

the appeal as moot.

      Schaefers claimed a homestead exemption in his interest in BKS Cambria,

LLC. While this appeal was pending, the bankruptcy court granted the Chapter 7

trustee’s motion to abandon all assets of the estate, including any interest in BKS

Cambria, LLC. Because BKS Cambria, LLC is no longer part of the estate,

Schaefers can no longer claim a homestead exemption in it in the bankruptcy case.

See 11 U.S.C. § 522(b)(1) (stating that “an individual debtor may exempt from

property of the estate…”) (emphasis added).

      Thus, this appeal is moot. See In re Nat’l Mass Media Telecomm. Sys., Inc.,

152 F.3d 1178, 1180 (9th Cir. 1998) (holding that a case is moot when “an event

occurs while a case is pending appeal that makes it impossible for the court to

grant ‘any effectual relief’”), quoting Church of Scientology of California v. United

States, 506 U.S. 9, 12 (1992).

      Because the appeal is moot due to reasons outside of Schaefers’ control,

vacatur of the decisions below is warranted. See In re Pattullo, 271 F.3d 898, 902

(9th Cir. 2001) (vacating district court and bankruptcy court orders where

bankruptcy appeal was mooted by dismissal of Chapter 13 proceeding).


                                          2
Accordingly, the published decision of the Bankruptcy Appellate Panel, In re

Schaefers, 623 B.R. 777 (B.A.P. 9th Cir. 2020), and the order of the bankruptcy

court sustaining the objection to the claimed homestead exemption, In re Bernd

Schaefers, Dkt. No. 143, Case No. 9:19-bk-11163-MB (Bank. C.D. Cal. Mar. 18,

2020), are VACATED.

      Schaefers’ requests for judicial notice (Dkt. Nos. 15 and 24) are GRANTED.

      APPEAL DISMISSED.




                                        3